DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed on December 16, 2020.  Claims 1, 6, 17-20 are still pending in the present application.  This Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae et al (US Pat. Pub. No. 2015/0312822) in view of Ianev et al (US Pat. Pub. No. 2018/0077744) and further in view of Kuge et al (US Pat. Pub. No. 2017/0164317).

Regarding claim 1, Bangolae et al discloses a method of operating a base station apparatus for selecting a core network in a mobile communication system, the method comprising: acquiring a service information of a service to which a user subscribed from a service information database, which is included in the mobile communication system, or a terminal device (paragraph 34-35 discloses obtaining a message which indicates which type of services are supported); and selecting a dedicated core network to be used for providing a type of service to which the user subscribed, by using the acquired service information (paragraph 34-35 discloses connect with RAN based on type of service; wherein a dedicated UE accesses the dedicated CN via RAN, see claim 9 and 11 of Bangolae). 
Bangolae et al fails to explicitly disclose wherein the base station apparatus sends the service information to the selected dedicated core network thereby the selected dedicated core network determines whether to accept a use of the selected dedicated core network by using the service information.  However, in the same field of endeavor, Ianev et al discloses wherein the base station apparatus sends the service information to the selected dedicated core network thereby the selected dedicated core network determines whether to accept a use of the selected dedicated core network by using the service information (see at least paragraphs 74, 81 and 87 discloses sending NAS message to the selected MME).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Ianev et al into the system information of Bangolae et al as for purpose of NAS message rerouting; it would avoid unnecessary signaling and inefficient service continuity.
Bangolae et al and Ianev et al fails to explicitly disclose the base station apparatus sends the service information to the selected dedicated core network wherein the service information comprises a dedicated core network identifier and a Public Land Mobile Network Identity (PLMN) identification information.  However, in the same field of endeavor, Kuge et al discloses the base station apparatus sends the service information to the selected dedicated core network wherein the service information comprises a dedicated core network identifier and a Public Land Mobile Network Identity (PLMN) identification information (see at least paragraphs 71 wherein GUMMEI is MME identification information which includes PLMN identification information).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Kuge et al into the system information of Bangolae et al and Ianev as for purpose of sending service information which includes identification information; it would appropriately select a core network and continue communication.
Regarding claim 6, Bangolae et al discloses the service information comprises: at least one of a service type information applicable to the terminal device, and a valid timer indicating a time during which the service type information is valid (paragraph 35 and fig. 5).  
Regarding claim 17, Ianev et al discloses the selected dedicated core network sends a request message to a home subscriber server when the selected dedicated core network receives the service information from the base station apparatus (paragraph 89-91 and fig. 6).
Regarding claim 18, Ianev et al discloses the selected dedicated core network receives an answer message including the service information which the user subscribed from the home subscriber server when the home subscriber server receives the request message from the selected dedicated core network (paragraph 89-91 and fig. 6).
Regarding claim 19, Ianev et al discloses the service information is transmitted to the base station apparatus when the service information is determined to be valid by (paragraph 89-91 and fig. 6).  
Regarding claim 20, Ianev et al discloses the terminal device is configured to determine at least one of: whether a previously accessed dedicated core network and a new dedicated core network to be accessed have the same PLMN identification information; whether or not a valid timer included in the service information expires; and whether the terminal device performs a location registration in a new area rather than an existing area where the location registration occurred (paragraph 89-91 and fig. 6).  
Response to Arguments
Applicant’s arguments filed on December 16, 2020 have been fully considered.  Applicant’s arguments are not persuasive in regards to the 35 USC § 103 rejections as the claim is currently written.  Arguments and corresponding examiner’s responses are shown below for Claim 1.  
Argument 1:  The Applicant argues on pages 5-6 that Kuge et al does not disclose “wherein the base station apparatus sends the service information to the selected dedicated core network thereby the selected dedicated core network determines whether to accept a use of the selected dedicated core network by using the service information” of independent claim 1.  According to applicant, claim 1 has an effect that the base station may select an appropriate core network according to the type of user subscribed service without re-routing in selecting the core network.Response 1: The Examiner respectfully disagrees because the combination of Bangolae et al, Ianev et al and Kuge teaches “wherein the base station apparatus sends the service information to the selected dedicated core network thereby the selected dedicated core network determines whether to accept a use of the selected dedicated core network by using the service information; wherein the service information comprises a dedicated core network identifier and a Public Land Mobile Network Identity (PLMN) identification information”.  Ianev teaches on paragraph 74, 81 and 87 as stated above that base station forwards the NAS message to the selected MME and also able forward NAS message to the appropriate dedicated network; further on paragraph 92 discloses that the base station forwards the NAS message to the selected dedicated MME so that the dedicated MME able to serve the mobile device.  The claim nowhere states “the base station may select an appropriate core network…without re-routing in selecting the core network”   As stated above, Ianev does not disclose “the base station apparatus sends the service information…wherein the service information comprises a dedicated core network identifier and a Public Land Mobile Network Identity (PLMN) identification information”; However, Kuge et al discloses the limitation.  On paragraph 71 of Kuge discloses wherein GUMMEI is MME identification information which includes PLMN identification information. Therefore, the combination of Ianev and Kuge discloses the limitation when considered as a whole.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have replace the GUMMEI of Ianev with GUMMEI that includes a public land mobile network (PLMN); it would appropriately select a core network and continue communication

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LITON MIAH/Primary Examiner, Art Unit 2642